Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims recites a particular virtual private cloud(VPC )architecture implemented in a hub and spoke arrangement with a master account/i.e plane and multiple sub-tiers, control/core /client accounts. While the methods used to implement such an architecture are known in the art the time.  One of ordinary skill in the art at the time would not, without motivation gleaned from the application combine prior art references in a manner to teach claims 1 and 10 of the instant application as a whole. With respect to independent claims 1 and 10, Katrekar teaches an architecture for  deployment of multi-tenant data centers. Katrekar teaches a hub-and-spoke architecture for VPCs. Katrekar teaches gateways forming peering relationships(i.e. transit gateways) between VPCs. Katrekar also teaches a management plane(master account) and tiers under the management place such tiers  providing app server(data applications) and database(storing client data). Judson teaches network infrastucture(i.e. architecture) for network deployment to meet CUI(controlled unclassified information). Judson(compliant cloud+campus hybrid hpc infrastructure) teaches the  implemented as  multiple isolated VPCs in connection via peering connection(transit gateways) with a shared service group/account. Judson teaches each VPC comprises respective buckets for storage. Judson teaches the need for physical protection and isolation of data but does not teach geographic based isolation.  Horowitz teaches VPC deployed network where VPC implement zone that pins resources/datasets to geographical region based on usage(i.e. storage bucket comprises data  isolated to a geopolitical region).  Theunissen teaches a system for control of resource access in a virtual private cloud system which includes a master account tier and multiple underlying local account tiers(i.e. master tier =master account, local tiers= user accounts  ). When considering the claims 1 and 10 as a whole and the prior art found by the examiner, the examiner has concluded that it would be beyond obviousness to one of ordinary skill, absent knowledge of the disclosure of the instant applications to modify such art to teach the entirety of claims 1 and 10. Thus claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456